Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori et al.(2017/0285817).
Oshita (2016/0054830).

The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:

1.  “an inspection circuit configured to inspect, in the first period, whether or not an anomaly is present in a path from an input of the first voltage generation circuit to the first electrode, and in the second period, whether or not an anomaly is present in a path from an input of the second voltage generation circuit to the second electrode, based on the first inspection voltage or the second inspection voltage that is output from the inspection voltage output line and the voltage of the first signal or the voltage of the second signal that is output from the signal voltage output line”, with all other limitation cited in claim.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628